Case: 19-14759    Date Filed: 05/01/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-14759
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket Nos. 2:16-cv-00506-MHT-SRW,
                         2:02-cr-00201-MHT-SRW-1


RENARD CORTEZ MURRAY,

                                                              Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                  (May 1, 2020)

Before WILSON, WILLIAM PRYOR and LAGOA, Circuit Judges.

PER CURIAM:

      Renard Murray appeals the denial of his motion to vacate his sentence, 28

U.S.C. § 2255, for aiding and abetting another to possess a firearm during a bank
               Case: 19-14759    Date Filed: 05/01/2020    Page: 2 of 2



robbery, 18 U.S.C. § 924(c). The district court granted a certificate of appealability

for whether Murray’s conviction based on a guilty plea is constitutional in the light

of the decisions in United States v. Davis, 139 S. Ct. 2319 (2019), and Johnson v.

United States, 135 S. Ct. 2551 (2015). Murray contends that the predicate offense

to which he pleaded guilty, aiding and abetting an armed bank robbery, is not a

“crime of violence” under § 924(c)(3). Our precedents hold otherwise. We affirm.

      In an appeal of a denial of a motion to vacate, we review questions of law de

novo and factual findings for clear error. Lynn v. United States, 365 F.3d 1225,

1232 (11th Cir. 2004). We may affirm for any reason supported by the record.

Castillo v. United States, 816 F.3d 1300, 1303 (11th Cir. 2016).

      As Murray concedes, our precedents control this appeal. Although in Davis

the Supreme Court held that the residual clause of section 924(c)(3)(B) is

unconstitutionally vague, 139 S. Ct. at 2323, 2336, our precedents establish that

aiding and abetting a Hobbs Act robbery is categorically a crime of violence under

the elements clause of section 924(c)(3)(A). In re Sams, 830 F.3d 1234, 1239 (11th

Cir. 2016); In re Colon, 826 F.3d 1301, 1305 (11th Cir. 2016). So we affirm the

denial of Murray’s motion to vacate.

      AFFIRMED.




                                          2